
	

114 HR 3417 IH: Coast Guard Academy Opportunity Act
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3417
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. Thompson of Mississippi introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend title 14, United States Code, to modify the process for congressional nomination of
			 individuals for appointment as cadets at the Coast Guard Academy, to amend
			 the Homeland Security Act of 2002 to require the Department of Homeland
			 Security to establish a comprehensive recruitment and outreach plan for
			 the Coast Guard Academy, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Coast Guard Academy Opportunity Act. 2.Academy nominations (a)AppointmentSubsection (a) of section 182 of title 14, United States Code, is amended to read as follows:
				
					(a)Nominations
						(1)Congressional nominations
 (A)Appointment requirementHalf of each incoming class of the Academy shall be composed of cadets nominated by the following: (i)The Vice President or, if there is no Vice President, by the President pro tempore of the Senate.
 (ii)A Senator. (iii)A Member of the House of Representatives.
 (iv)The Delegate to Congress from the District of Columbia, the Delegate to Congress from the Virgin Islands, the Resident Commissioner from Puerto Rico, the Delegate to Congress from Guam, the Delegate to Congress from American Samoa, or the Delegate to Congress from the Commonwealth of the Northern Mariana Islands.
 (B)NomineesEach Senator, Member of the House of Representatives, and Delegate to Congress, including such Resident Commissioner, is entitled to nominate 3 persons each year. Cadets who do not graduate on time shall not count against the allocations pursuant to clauses (i) through (iv) of subparagraph (A).
 (2)Qualification requirementsAn individual shall be qualified for nomination, selection, and appointment as a cadet at the Academy only if the individual—
 (A)is a citizen or national of the United States; and (B)meets such minimum requirements that the Secretary may establish.
 (3)Nomination informationThe Superintendent shall furnish to any Member of Congress, upon the written request of such Member, the name of the Member of Congress or other nominating authority responsible for the nomination of any named or identified person for appointment to the Academy..
 (b)ApplicationThe amendment made by subsection (a)— (1)shall apply beginning with academic program year 2017, subject to subsection (c), and with respect to each academic program year thereafter; and
 (2)shall not affect the application of section 182 of title 14, United States Code, as in effect before the enactment of this section, with respect to appointment of cadets who will matriculate to the Coast Guard Academy before such academic program year.
				(c)Transition
 (1)NominationsNotwithstanding the amendment made by subsection (a), with respect to the nomination of individuals pursuant to section 182 of title 14, United States Code, as amended by such subsection, who will matriculate to the Coast Guard Academy in academic program year 2017, not less than 25 percent of the class shall be from nominations made pursuant to clauses (i) through (iv) of subsection (a)(1)(A) of such section 182 (as amended by subsection (a) of this section).
 (2)Additional actionThe Secretary (as that term is used in that section) may take any additional action the Secretary believes necessary and proper to provide for the transition to the nomination, selection, and appointment process provided under this section.
				3.Comprehensive strategy
 (a)Strategy requiredSubtitle H of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 451 et seq.) is amended by adding at the end the following:
				
					890B.Comprehensive strategy for Coast Guard outreach and recruitment
 (a)Comprehensive strategy requiredThe Secretary, acting through the Chief Human Capital Officer, shall issue a comprehensive strategy to improve outreach and recruitment to attract candidates to the Coast Guard Academy.
 (b)ImplementationThe Commandant of the Coast Guard, or the Commandant’s designee, in consultation with the Chief Human Capital Officer, shall implement the strategy issued under subsection (a).
 (c)Annual reportBeginning in 2017 and annually thereafter, the Commandant of the Coast Guard, in consultation with the Chief Human Capital Officer, shall provide a report to the Committees on Homeland Security and Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate that includes—
 (1)general information on implementation of the comprehensive strategy required by this section; (2)specific information on Coast Guard outreach and recruitment activities for the preceding year; and
 (3)enrollment information about the incoming class that, to the extent practicable, includes information on age, gender, ethnicity, religion, and State of residence..
 (b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by adding at the end of the items relating to such subtitle the following:
				
					
						Sec. 890B. Comprehensive strategy for Coast Guard outreach and recruitment..
 (c)GAO reviewNot later than 1 year after the date of the issuance of the comprehensive strategy required by the amendment made by subsection (a), the Comptroller General of the United States shall report to the Congress on implementation of the comprehensive strategy and the extent to which such activities are effective at reaching a broad population of potentially qualified Academy applicants.
			
